DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4 and 18 are objected to because of the following informalities: 
Claim 4 recites “a portion of yarn” in lines 3-4 and should recite --the portion of the yarn--;
Claim 4 recites “a portion of yarn” in lines 4-5 and should recite --the portion of the yarn--;
Claim 18 recites “to sense deformation” in line 2 and should recite --to sense the deformation--
Claim 18 recites “pressure” in line 3 and should recite --the pressure--
Claim 18 recites “motion” in line 3 and should recite --the angular motion--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, 11, 12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the group" in line 1 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the group" in line 1 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the group" in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the group" in line 1 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the group" in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 15-20 are rejected by virtue of their dependence from claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 12-15 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moebius et al. (US 2017/0274249)(Moebius).
In Regards to Claim 1: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), said method comprising: applying a wearable system to a body region of the subject (see Moebius paragraph [0015]); utilizing the wearable system to sense one or more parameters (see Moebius: Abstract “the garment may provide resistance to movement throughout an angular range of motion and or tracks a variety of biomechanical parameters such as stride length, stride rate, angular velocity and power expended by the wearer”); and correlating the one or more parameters to the angular motion in the subject (see Moebius paragraph [0020]).
In Regards to Claim 2: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the one or more parameters are selected from the group consisting of resistance, pressure, deformation, skin deformation, strain, stress relaxation, and combinations thereof (see Moebius paragraph [0194]).
In Regards to Claim 3: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the sensing comprises measuring strain of the wearable system (see Moebius paragraph [0016] “At least one biomechanics unit comprises a strain gauge”).
In Regards to Claim 4: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the measuring comprises sensing a change in resistance in the wearable system, wherein the change in resistance is caused by an alteration of a contact point in a portion of yarn of the wearable system, an alteration of contact pressure in a portion of yarn of the wearable system, or by an alteration of contact points and contact pressure of a portion of yarn of the wearable system (see Moebius paragraph [0106] and [0108]).
In Regards to Claim 7: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the angular motion is selected from the group consisting of rotational motion, arbitrary motion, coarse motion, flexion, extension, motionless states, joint50 4850-2365-2031v.3 60544-46Utility ApplicationAttorney Docket No. 60544-P016USDartmouth ID No. 2019-047motion, joint rotation, muscle movement, rotational angle, joint rotational angle, and combinations thereof (see Moebius paragraphs [0011] and [0013]).
In Regards to Claim 8: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the correlating comprises at least one of predicting angular motion, measuring angular motion, reconstructing angular motion, modeling angular motion, and combinations thereof (see Moebius paragraphs [0220] and [0221] and Figures 38 and 39).
In Regards to Claim 9: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the correlating comprises utilizing a model selected from the group consisting of a model to compensate for stress relaxation during a motionless state of the subject, a model to characterize a geometric relationship between skin deformation and joint angle, a material science model, a biomechanical model, and combinations thereof (se Moebius paragraph [0218] “models associating stride rate with thigh position” and [0220]; it is clear that these models recited in Moebius are forms of biomechanical models).
In Regards to Claim 12: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the body region is selected from the group consisting of joints, muscles, a body extremity, a prehensile, an appendage of a body, an upper limb, a lower limb, a pivot joint, a hinge joint, a saddle joint, a ball-and-socket joint, a planar joint, an ellipsoidal joint, an elbow joint, a knee joint, an ankle joint, a wrist joint, a neck joint, a finger joint, a foot joint, a toe joint, a leg joint, an arm joint, and combinations thereof (see Moebius paragraph [0011] “joint” and Figure 1).
In Regards to Claim 13: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the applying comprises wrapping the wearable system around a joint (see Moebius Figure 1).
In Regards to Claim 14: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the wearable system comprises a fabric, wherein the fabric is selected from the group consisting of a stretchable fabric, a conductive fabric, a stretchable and conductive fabric, a pressure sensitive fabric, a knitted fabric, and combinations thereof (see Moebius paragraph [0015] “compression fabric”).
In Regards to Claim 15: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the fabric lacks an electrode. Moebius fails to teach electrodes in their description of fabric used for the wearable system.
In Regards to Claim 21: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the wearable system further comprises a microcontroller, wherein the microcontroller obtains data relating to the one or more parameters (see Moebius paragraph [0188] “controller 524 may include…one or more micro-controllers”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moebius et al. (US 2017/0274249)(Moebius) in view of Majidi et al. (US 8,316,719 B2)(Majidi).
In Regards to Claim 5: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), but is silent to wherein the sensing comprises measuring a change in pressure in the wearable system.
Majidi teaches a stretchable two-dimensional pressure sensor (see Majidi: Abstract “pressure sensor for measuring the location and intensity of an applied pressure”) wherein the sensing comprises measuring a change in pressure in the wearable system (see Majidi: Column 2, lines 9-11 “FIG. 3 illustrates a conceptual view of an exemplary system for detecting the location and intensity of pressure over a two-dimensional surface“ and Column 2, line 42 “stretchable tactile sensing for wearable computing”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of determining an angular motion in a subject of Moebius with the two dimensional pressure sensor of Majidi in order to measure “the location and intensity of an applied pressure” (see Majidi: Abstract).
In Regards to Claim 6: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), but is silent to wherein the change in pressure is caused by at least one of yarn stretching, movement of the subject, movement at the body region, movement at a joint at the body region, and combinations thereof.
Majidi teaches a stretchable two-dimensional pressure sensor (see Majidi: Abstract “pressure sensor for measuring the location and intensity of an applied pressure”) wherein the change in pressure is caused by at least one of yarn stretching, movement of the subject, movement at the body region, movement at a joint at the body region, and combinations thereof (see Majidi: Column 3, lines 24-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of determining an angular motion in a subject of Moebius with the two dimensional pressure sensor of Majidi in order to measure “the location and intensity of an applied pressure” (see Majidi: Abstract).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moebius et al. (US 2017/0274249)(Moebius) in view of Hyde et al. (US 2019/0175899 A1)(Hyde) further in view of Connor (US 2016/0338644 A1)(Connor).
In Regards to Claim 10: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), but is silent to wherein the correlating comprises: monitoring resistance of the wearable system to infer muscle strain caused by joint motion; recovering joint angle based, at least in part, on the monitoring; and compensating for stress relaxation during a motionless state.
Hyde teaches a garment system including at least one sensor (see Hyde: Abstract) that is capable of monitoring resistance of the wearable system to infer muscle strain caused by joint motion (see Hyde paragraph [0073 “sensors 108 can include one or more pressure sensors (e.g., a piezoelectric sensor or strain gauge, a force or pressure transducer, a capacitive pressure sensor, or an electromagnetic pressure sensor) configured to detect pressure, load, or force applied by or on a body part of the subject 106 (e.g., at a foot, joint, or muscle), such as the at least one body part 104 or at least an additional body part”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of determining an angular motion in a subject of Moebius with the garment system of Hyde in order to “detect or measure tension applied by or on a body part of the subject” (see Hyde paragraph [0072]). Moebius, as modified by Hyde, is silent to recovering joint angle based, at least in part, on the monitoring; and compensating for stress relaxation during a motionless state.
Connor teaches smart clothing for ambulatory motion capturing (see Connor: Abstract) wherein joint angle can be recovered based on monitoring; and compensating for stress relaxation during a motionless state (see Connor Figure 32 and paragraphs [0507]-[0509]) and compensating for stress relaxation during a motionless state (see Connor Figure 32 and paragraphs [0507]-[0509]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of determining an angular motion in a subject of Moebius with the smart clothing for ambulatory motion capturing of Connor in order to “estimate the angle of a body joint more accurately” (see Connor paragraph [0507]).
In Regards to Claim 11: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), but is silent to wherein the correlating further comprises: characterizing a geometric relationship between skin deformation and joint angle; and inferring joint rotational angle based, at least in part, on the characterization.
Connor teaches smart clothing for ambulatory motion capturing (see Connor: Abstract) wherein there is a geometric relationship between skin deformation and joint angle (see Connor paragraph [0219], Figure 1 and Figure 32); and the correlating step comprises inferring joint rotational angle based, at least in part, on the characterization (see Connor Figure 32 and paragraphs [0507]-[0509]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of determining an angular motion in a subject of Moebius with the smart clothing for ambulatory motion capturing of Connor in order to “estimate the angle of a body joint more accurately” (see Connor paragraph [0507]).
Claims 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moebius et al. (US 2017/0274249)(Moebius) in view of LONGINOTTI-BUITONI et al. (US 2014/0070957 A1)(Longinotti).
In Regards to Claim 16: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the fabric comprises a plurality of fabrics (see Moebius paragraph [0106] “the fabric comprises one or more strands of yarn or filament 77”), but is silent to wherein the plurality of fabrics comprises a first fabric operable to sense a first parameter of the one or more parameters, and a second fabric operable to sense a second parameter of the one or more parameters.
Longinotti teaches a wearable communications garment (see Longinotti: Abstract) with a plurality of fabrics that comprise the wearable communications garment (see Longinotti paragraph [0194] “a first intelligent garment, whether configured to be worn alone or worn in conjunction with a second intelligent garment”) wherein the plurality of fabrics comprises a first fabric operable to sense a first parameter of the one or more parameters, and a second fabric operable to sense a second parameter of the one or more parameters (see Longinotti paragraph [0194] “two layers or may have more than two layers…Any of the layers of an intelligent garment may contain any of the elements described herein or as known to one of skill in the art” and paragraph [0212]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of determining an angular motion in a subject of Moebius with the garment manufactured from multiple layers of Longinotti in order to “sense a user's position, movement, and/or physiological status” (see Longinotti: Abstract).
In Regards to Claim 17: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), wherein the first fabric is operable to sense deformation and the second fabric is operable to sense pressure.
Longinotti teaches a wearable communications garment (see Longinotti: Abstract) with a plurality of fabrics that comprise the wearable communications garment (see Longinotti paragraph [0194] “a first intelligent garment, whether configured to be worn alone or worn in conjunction with a second intelligent garment”) wherein the first fabric is operable to sense deformation and the second fabric is operable to sense pressure (see Longinotti paragraph [0194] “two layers or may have more than two layers…Any of the layers of an intelligent garment may contain any of the elements described herein or as known to one of skill in the art” and paragraph [0099] “pressure…elongation, stress…wear, resistance…muscle activity, bone stimulation,…impact, proximity, rotation, and/or other (diagnostic) element”; it is clear that if there is more than one layer and each layer may contain any of the element described, then a first layer would be capable of sensing deformation and a second layer would be capable of sensing pressure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of determining an angular motion in a subject of Moebius with the garment manufactured from multiple layers of Longinotti in order to “sense a user's position, movement, and/or physiological status” (see Longinotti: Abstract).
In Regards to Claim 18: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), but is silent to wherein the first fabric reacts to different levels of strain with varying resistance to sense deformation and the second fabric augments the first fabric by sensing pressure from the body region during motion.
Longinotti teaches a wearable communications garment (see Longinotti: Abstract) with a plurality of fabrics that comprise the wearable communications garment (see Longinotti paragraph [0194] “a first intelligent garment, whether configured to be worn alone or worn in conjunction with a second intelligent garment”) wherein the first fabric reacts to different levels of strain with varying resistance to sense deformation (see Longinotti paragraph [0194] “two layers or may have more than two layers…Any of the layers of an intelligent garment may contain any of the elements described herein or as known to one of skill in the art” and paragraph [0266] “a strain gauges printed on the outer or inner part of the compression shirt to measure the variations of circumference of chest/abdomen during breathing. Such a conductive media with high resistance may be used to create a linear strain gauge, such as one printed along a sleeve of a garment or a leg of a garment and configured to measure the flexion of an arm or a leg”) and the second fabric augments the first fabric by sensing pressure from the body region during motion (see Longinotti paragraph [0174]); it is clear that if there is more than one layer and each layer may contain any of the element described, then a first layer would be capable of sensing deformation and a second layer would be capable of sensing pressure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of determining an angular motion in a subject of Moebius with the garment manufactured from multiple layers of Longinotti in order to “sense a user's position, movement, and/or physiological status” (see Longinotti: Abstract).
In Regards to Claim 19: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), but is silent to wherein the fabric comprises one or more layers, where the one or more layers comprise a first layer that faces a portion of skin and a second layer positioned above the first layer.
Longinotti teaches a wearable communications garment (see Longinotti: Abstract) with a plurality of fabrics that comprise the wearable communications garment (see Longinotti paragraph [0194] “a first intelligent garment, whether configured to be worn alone or worn in conjunction with a second intelligent garment”) wherein the fabric comprises one or more layers, where the one or more layers comprise a first layer that faces a portion of skin and a second layer positioned above the first layer (see Longinotti paragraph [0192] “internal layer (e.g. conformable or compression layer) may be configured to allow for direct skin contact when the garment is worn by a user, and the external layer may be configured as a user interface and/or feedback provider”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of determining an angular motion in a subject of Moebius with the garment manufactured from multiple layers of Longinotti in order to “sense a user's position, movement, and/or physiological status” (see Longinotti: Abstract).
In Regards to Claim 20: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), but is silent to wherein the first layer senses pressure and the second layer senses deformation.
Longinotti teaches a wearable communications garment (see Longinotti: Abstract) with a plurality of fabrics that comprise the wearable communications garment (see Longinotti paragraph [0194] “a first intelligent garment, whether configured to be worn alone or worn in conjunction with a second intelligent garment”) wherein the first layer senses pressure and the second layer senses deformation (see Longinotti paragraph [0194] “two layers or may have more than two layers…Any of the layers of an intelligent garment may contain any of the elements described herein or as known to one of skill in the art” and paragraph [0099] “pressure…elongation, stress…wear, resistance…muscle activity, bone stimulation,…impact, proximity, rotation, and/or other (diagnostic) element”; it is clear that if there is more than one layer and each layer may contain any of the element described, then a first layer would be capable of sensing pressure and a second layer would be capable of sensing deformation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of determining an angular motion in a subject of Moebius with the garment manufactured from multiple layers of Longinotti in order to “sense a user's position, movement, and/or physiological status” (see Longinotti: Abstract).
In Regards to Claim 22: Moebius teaches a method of determining an angular motion in a subject (see Moebius paragraph [0013] “biomechanics units may be configured to capture time and angle data during flexion and or extension”; it is clear that measuring angle data during flexion and extension would result in determining angular motion), but is silent to wherein the microcontroller resides outside of a fabric of the wearable system.
Longinotti teaches a wearable communications garment (see Longinotti: Abstract) with a plurality of fabrics that comprise the wearable communications garment (see Longinotti paragraph [0194] “a first intelligent garment, whether configured to be worn alone or worn in conjunction with a second intelligent garment”) wherein the microcontroller resides outside of a fabric of the wearable system (see Longinotti paragraph [[0018] “control system that controls the apparel/accessory and interfaces with a sensor module, an internet or other communication system for interacting directly with a cloud, an enabled intelligent device such as an smart phone (iPhone, Android, etc.) and that may be a separate device”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of determining an angular motion in a subject of Moebius with the controller of Longinotti in order to control “the apparel/accessory” (see Longinotti: Abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791